Tilson, Judge:
In this appeal counsel for the respective parties have agreed that the issues involved herein are the same in all material respects as the issue in United States v. Kohlberg, C. A. D. 88, and that the market value or price at or about the date of exportation, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of China, for exportation to the United States, in the usual wholesale quantities and in the ordinary course of trade, including all costs, charges, and expenses specified in section 402 (d) of the act of 1930, is the value found by the appraiser, less any amount added under dureés, and that there was no higher foreign value.
Accepting this stipulation as a statement of fact, and following the-cited authority, I find and hold the proper dutiable export value of the-, merchandise covered by this appeal to be the value found by the-appraiser, less any amount added under duress. Judgment will be rendered accordingly.